Citation Nr: 1450794	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-25 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for migraine headaches.

2.  Entitlement to an increased disability rating for chronic lumbar strain with intermittent right leg paresthesias, currently rated as 40 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Brenton D. Adams, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 through June 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which among other issues, denied the Veteran's claims for increased disability ratings for chronic lumbar strain with intermittent right leg paresthesias, rated as 40 percent disabling, and for migraine headaches, rated as non-compensable (zero percent).  The Veteran has perfected a timely appeal as to those issues.

Testimony was received from the Veteran during a September 2014 video conference hearing.  A transcript of this testimony is associated with the claims file.

Notably, the claims file reflects that the Veteran has previously executed various VA Forms 21-22 and 21-22a in favor of various representatives.  Most recently, a September 2014 VA Form 21-22a was executed by the Veteran in favor of his private attorney, Brenton D. Adams.  Indeed, the Veteran was represented by Mr. Adams at the September 2014 hearing.  The Board recognizes this most recent change in the Veteran's representation.

The Veteran's claims file consists of a traditional paper claims file, as well as additional records that are maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  All of these documents, whether stored in paper form or electronically, are considered as part of the appellate record in connection with this appeal.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2011, VA was notified by the Social Security Administration (SSA) that the Veteran had a claim for social security disability benefits pending at that time.  Indeed, he reported during VA treatment in July 2011 that he was seeking social security disability benefits.  During his September 2014 hearing, he testified that he had previously filed a claim for disability benefits with SSA but that his claim was denied.

Although the Veteran's claim for social security disability benefits was apparently unsuccessful, records maintained by SSA in connection with that claim are likely to be highly relevant to the disabilities that are at issue in this appeal, as well as the Veteran's ability to secure and follow substantially gainful employment.  Despite the same, VA has not yet made any efforts to obtain the social security records.  Such efforts must be undertaken at this time.  38 C.F.R. § 3.159(c)(2); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (holding that VA's duty to assist includes obtaining SSA records); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to obtain social security records applies only to records relevant to a Veteran's present claim).

Also, a September 2014 letter from the Veteran's private physician, Dr. I.N.O. expresses that he has been treating the Veteran for approximately the past year for disorders which include the Veteran's intervertebral disc syndrome and migraine headaches.  Other than the September 2014 letter, however, the claims file does not contain the Veteran's complete treatment records from Dr. I.N.O., and indeed, no effort to obtain those records have been made to date.  As these records are highly relevant to the severity and manifestations of the Veteran's migraine headaches, lumbar strain, and ability to secure and follow substantially gainful employment, VA must also undertake efforts to obtain the complete treatment records from Dr. I.N.O.  38 C.F.R. § 3.159(c)(1).

Finally, the Board observes that the Veteran was most recently afforded a VA examination of his migraine headaches in February 2010 and of his spine in April 2011.  During his Board hearing, the Veteran testified that his back disability and migraine headaches have generally worsened since those examinations.  In relation to his headaches, he testified that he was now experiencing them four times a week and that they were accompanied by symptoms such as blurred vision, sensitivity to noise, nausea, and the need to lie down and nap in a dark area for anywhere from one to three hours.  In relation to his back disability, he testified that he has had ongoing back pain which radiated into his right lower extremity, instability, falls, and periods of incapacitation every year since the most recent April 2011 spine examination.  In terms of his occupation, he testified that he remained unable to maintain consistent employment due to his migraine headaches and his back disability.

Overall, the evidence appears to suggest that the Veteran's migraine headaches and back disability have worsened since the most recent examinations of those disabilities.  In view of the same, the Veteran should be arranged to undergo new VA examinations to determine all current manifestations and the current severity of his migraine headaches and back disability.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to arranging the above examinations, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other private or VA treatment providers who have rendered treatment for his migraine headaches, back, and any neurological problems associated with his back since September 2012.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.


Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to increased disability ratings for migraine headaches, rated as non-compensable; chronic lumbar strain with intermittent right leg paresthesias, currently rated as 40 percent disabling; and a TDIU.  

This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to obtain the complete treatment records from Dr. I.N.O. and to arrange new VA examinations of his migraine headaches and spine.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his migraine headaches, back, and any neurological problems associated with his back since September 2012.

2.  Obtain the complete treatment records from Dr. I.N.O., as well as the records for any other treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA spine examination to determine the current symptoms and severity of his chronic lumbar strain and any associated neurological manifestations.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

The examiner should:

a)  conduct an examination of the Veteran's spine and lower extremities, to include an interview of the Veteran and any tests and studies deemed necessary by the examiner including range of motion testing, repetitive motion testing, and neurological testing;

b)  report all thoracolumbar range of motion findings before and after repetitive motion and the presence of any ankylosis of the spine;

c)  comment upon whether the Veteran has intervertebral disc syndrome (IVDS), and if so, whether the same has resulted in any incapacitating episodes (i.e., acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician) over the preceding 12 month period;

d)  report all findings from neurological testing and comment upon whether the Veteran has a radiculopathy associated with his back disability;

e)  for all associated neurological manifestations, identify the nerve groups involved and comment upon whether paralysis of the identified nerve group is complete or incomplete, and if paralysis is incomplete provide an opinion as to whether such is mild, moderate, moderately severe (this category is available only for involvement of the sciatic nerve group), or severe;

f)  report all functional loss, to include limitations of activities of daily living and occupational functioning; and

g)  comment upon whether the Veteran's back disability, either acting alone or in conjunction with his other service-connected disabilities (i.e., migraine headaches and erectile dysfunction), renders him unable to obtain or retain gainful employment.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  The Veteran should also be afforded a VA examination of his migraine headaches to determine the current symptoms and severity thereof.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

The examiner should:

a)  conduct an examination of the Veteran's migraine headaches, to include an interview of the Veteran and any tests and studies deemed necessary by the examiner;

b)  report all findings from the examination;

c)  comment upon whether the Veteran has had any prostrating attacks of migraine headaches over the preceding 12 month period, and if so, the frequency and duration of such prostrating attacks;

d)  comment upon whether the Veteran's migraines have been characterized by very frequent completely prostrating and prolonged attacks that have been productive of severe economic inadaptability;

e)  report all functional loss associated with the Veteran's migraine headaches, to include limitations of activities of daily living and occupational functioning;

f)  comment upon whether the Veteran's migraine headaches, either acting alone or in conjunction with his other service-connected disabilities (i.e., chronic lumbar strain with intermittent right lower extremity paresthesias and erectile dysfunction), renders him unable to obtain or retain gainful employment.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  After completion of the above development, the issues of the Veteran's entitlement to increased disability ratings for migraine headaches, rated as non-compensable; chronic lumbar strain with intermittent right leg paresthesias, currently rated as 40 percent disabling; and a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


